Exhibit 99.2 Third Quarter 2012 Results October 16, 2012 Investor Presentation 2012 vs. 2011 P&L Summary Third Quarter Year to Date 2012 2011 % Δ 2012 2011 % Δ Revenue $ 3,406.6 $ 3,380.9 0.8% $ 10,274.8 $ 10,019.6 2.5% EBITA (a) 414.6 397.1 4.4% 1,331.4 1,251.4 (b) 6.4% % Margin 12.2% 11.7% 13.0% 12.5% Amortization of Intangibles 27.3 23.7 75.2 67.7 Operating Income $ 387.3 $ 373.4 3.7% $ 1,256.2 $ 1,183.7 6.1% % Margin 11.4% 11.0% 12.2% 11.8% (a) EBITA is a non-GAAP financial measure. See page 26 for the definition of this measure and page 20 for the reconciliation of non-GAAP measures. (b) In the first quarter of 2011, we recorded an aggregate pre-tax charge of $7.9 million, consisting of a gain of $123.4 million related to a non-cash remeasurement gain, and repositioning charges of $131.3 million. The tax effect of these items was a net benefit of $36.7 million. This was partially offset by a tax charge of $9.0 million related to a tax accrual recorded in accordance with ASC 740 (FIN 48) during the first quarter of 2011. The after-tax effect of these items increased Net Income by $19.8 million and reduced our effective tax rate. October 16, 2012 1 2012 vs. 2011 P&L Summary Third Quarter Year to Date 2012 2011 % Δ 2012 2011 % Δ Operating Income $ 387.3 $ 373.4 3.7% $ 1,256.2 $ 1,183.7 6.1% % Margin 11.4% 11.0% 12.2% 11.8% Net Interest Expense 40.3 31.9 104.3 91.8 (a) Income Taxes 118.7 117.1 389.9 % Tax Rate 34.2% 34.3% 33.8% 32.0% Income from Equity Method 5.3 4.5 11.9 10.3 Investments Noncontrolling Interests 29.7 25.2 82.7 72.5 Net Income - Omnicom Group $ 203.9 $ 203.7 0.1% $ 691.2 $ 680.7 1.5% (a) In the first quarter of 2011, we recorded an aggregate pre-tax charge of $7.9 million, consisting of a gain of $123.4 million related to a non-cash remeasurement gain, and repositioning charges of $131.3 million. The tax effect of these items was a net benefit of $36.7 million. This was partially offset by a tax charge of $9.0 million related to a tax accrual recorded in accordance with ASC 740 (FIN 48) during the first quarter of 2011. The after-tax effect of these items increased Net Income by $19.8 million and reduced our effective tax rate. October 16, 2012 2 2012 vs. 2011 Net Income and Earnings Per Share Third
